Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments to claim 15, line 4, and claim 19, line 4, have been made such that the language of this line of the claims matches that of the preceding lines of the claims.  The amendments to claim 15, line 14, and claim 19, line 14, have been made since there is no antecedent basis in the preceding lines of the claims for the movement of the catch from the opening position to the closing position.  The amendments made to claim 15, line 19, and claim 19, line 19, have been made such that the language of this line of the claims matches that of the preceding lines of the claims.  The amendments to claims 16 and 17 have been made such that the language of claims 16 and 17 matches that of claim 15.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 15, line 1, replace the phrase “the lock said” with the phrase –the lock comprising:--.
Claim 15, line 4, replace the phrase “the closed position” with the phrase –the closing position--.
Claim 15, line 4, replace the phrase “the open position” with the phrase –the opening position--.
Claim 15, lines 5 and 6, replace the phrase “a retention member and a stop and a cam” with the phrase –a retention member, a stop, and a cam--.
Claim 15, line 11, replace the phrase “said catch in closing position” with the phrase –said catch in the closing position--.
Claim 15, line 14, replace the phrase “the movement of said catch” with the phrase –movement of said catch--.
Claim 15, line 19, replace the phase “the closed position” with the phrase –the closing position--.
Claim 16 should read as follows: “The lock of claim 15, wherein the retention member of said catch and said other retention member of said pawl comprise retention teeth and retention seats.”
Claim 17 should read as follows: “The lock of claim 15, wherein the stop of the catch and said other stop of said pawl comprise stop surfaces.”
Claim 19, line 4, replace the phrase “the closed position” with the phrase –the closing position--.
Claim 19, line 4, replace the phrase “the open position” with the phrase –the opening position--.
Claim 19, lines 5 and 6, replace the phrase “a retention member and a stop and a cam” with the phrase –a retention member, a stop, and a cam--.
Claim 19, line 11, replace the phrase “said catch in closing position” with the phrase –said catch in the closing position--.
Claim 19, line 14, replace the phrase “the movement of said catch” with the phrase –movement of said catch--.
Claim 19, line 19, replace the phase “the closed position” with the phrase –the closing position--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 15, Bao et al. (CN 107489321 A) fails to disclose that the safety lever comprises a fastening pin fastenable with the fastening seat of the pawl so as to hold said safety lever in the opening position of the safety lever. The examiner can find no motivation to modify the device of Bao et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the
device.
In regards to claim 19, Bao et al. (CN 107489321 A) fails to disclose an auxiliary lever pivoted to the box, so as to move from an opening position to a closing position, said auxiliary lever not cooperating with said catch in the opening position of said auxiliary lever, said auxiliary lever cooperating with said catch in the closing position of said auxiliary lever, said auxiliary lever having a stop seat stoppable against a pin of said catch so as to push said catch toward the closing position of said catch, a fourth spring urging said auxiliary lever toward the opening position of said auxiliary lever, and a third Bowden cable connected to said auxiliary lever so as to pull said auxiliary lever toward the closing position of said auxiliary lever.  The examiner can find no motivation to modify the device of Bao et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the
device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 25, 2022